{¶ 17} I concur in the majority's analysis and disposition of appellant's second assignment of error.
 {¶ 18} I respectfully dissent from the majority's disposition of appellant's first assignment of error for the reasons set forth in this Court's Opinion in State v. Edwards (Feb. 24, 2004), Tuscarawas App. No. 2003AP090077, unreported.
 {¶ 19} I would affirm the judgment of the trial court.
For the reasons stated in the Memorandum-Opinion on file, the judgment of the New Philadelphia Municipal Court of Tuscarawas County, Ohio is reversed.